Honorablelbawr H. Baker, Chainsau
stats Board of Coutrol
Austin, 'Texas

Dear Mr. B&err                       OpinionBo. O-3283
                                     Re:  Authorityof the Boardof Control
                                     to dstsrminethe nssd of an education-
                                     al institutionto haw printeda stated
                                     nuder of hallstinsorpublicrtioaa.

         You write us @clfollows,"From tims to time, us haa rmII&dW
oomingto us fromthe edusatioaaliastitatioasof Taxam, tkm attachedfile
from the Tsxas State Collagefor Wsxnonbeing a typical w,:tiW&     they seek
to obtain sonseatofths Stats Board of Controlfor the purohaseaf a stated
aumber of publications.

"It is no doubtths proviaoeof this Fkmrdto pass onthese requisitionsaud
to pursue ths regulationsprescribedw lairwith referenceto the manusr of
purohase.. There is a questionaboub nhsthsrmu have any discretionin deter-
Ming whether or not the publicationssoughtto bs purshasedby an institu-
tion of highsr learningin Tans is nsssssary.

%ll   you, thsrsfors,advise us on ths folloriagpropositions:

s(1) Does the Stats Fbard of Controlhare the right,as a matter.oflaw,
to determinewhetheror not a requisitionfor the printingof a statednws-
bar of balletinsor publicationsfrus an adusaticnalinstitutionis nscss-
=arg~
s(2) Do ss havs the right to refuse to grant a requisitionfor purohaseafter
it has been duly approwd and deliwrsd to us by the oomstitutedauthorities
of an institutionof higher learninginthis State?"

         Your requestrequiresan examinationgoner&y as to the possrs con-
ferredupon the Board of Controlby Statuts. Artiole SO3 of the Revised Civil
States defdningthe gsneraldutissof the Board deolarssr

"The bard shall administerthe laws rslatingto ths variousdspartments,
boards,institutionsand public offioersof the Gorsmmeenthereinmsmed, and
performthe additionalduties and sxsraisethe additionalfunctionsprovided
for inthis title, and may ocaaMneunder it the folloxingsubdivisionsof its
works
                                                    .-.




Hon. lPeaver
           H. Balrer
                   - Page 2 (O-5283)



        "1.   Divisionof Publio Frinting.
        "2.   Divisionof Purohasimg.
        "3.   Divisionof Auditing.
        "4.   Mvisioa of Dssign,Construotioaand maiz+tenanos.
        "5.   Divisionof gstimatesand Anrmpriations.
        "6.   Mvirion of Eleemo8ymm-yIartititions.
        "7.   Aad-moh other ditisionsof it8 worka it may fiad neoes-
                aary in the adaiaistration
                                         of it8 dutie8.s

         Frcm th8 letter of DirectorHmphries, of the Dspprtsmntof Extaa8ion
of Texas State Collegefor Women whioh accompaniesyour request,it ir shown
that your inquirJris based speoifioallyupon her requestfor the print&g of
5000 copiesof a bullstin*Hintson How to Live in a Uar Eooa!aqy,s w members
of the Texas Stat8 Colle@.for Umssn War Council.

         Division81 ud 2 of ths-Article0x8 the one8 most pertinentto your
inquiry. Under the Mvsion of eblio Frinting,it is providedthat the Board
shall oontraotfor a tena not snowding t8u years for supplyingto the State
all printing,Mnding, stationeryand suppliesof like oharaoterfor all depart-
ments, institutionsand boarda,saw and except saahrork a8 rn#j b8done at the
variouseduortioraland 018emo8ynaryinstitution8(Artiole60'3))  that th
Boardmay establishrul8s and regulationsin adwitising for bids for printing
and stationerysup lie8 in suohmanner a8 in its judgmentwilP best 881~8 the
State (A+ols 610P2 that the Board shall order eush quantituof all reports,
dooms&s, messages,journalsud law8 to bs publishedas it may deam neoessarg,
not more than 5000 of such reports (Artiole612). Chapter3 - Purchasing
Mvision - provide8that the hard shall purchaseall suppliesused by each
departmantof the State govermumt, includingthe Stat8 Prison System,and
                 institution,normal sohools,Agriculturaland Msohanieal
each el8sldosynary
college,Dnivsrsityof Tens, and eaoh and all other State schoolsor depart-
ments of the State gorsnrmentheretoforeor hereafberoreated(&ticle 634).

        The law as a whole (Title20) areatiagand definingthe duties of the
Boardof Control,points to the legislativeintentionto make of that body a
generaloontraotiagagsnay of the State for the dsputmsnts, institutionsPna
agenciesplaoedunder its control,inthe interestof 8x1obvioussooncssy  of
Std..%.
         There is nothingin the State wtioh, in our opiaia, givesthe
Board of Controlthe disorwbionor polrertorevier or revisethe determination
of an educationalinsbitutiar,swh a8 the State Collegefor amen, with res-
pest to its needs in the matter or mnting, ad to sulmtftutsthe Board's
disorstionfor that of the institution.

         Artisle 6.12of the Statutes,in our opiaicn,doe8 not oonfor suoh
authority. It,reads ss follonsr "The Board shall ardor such qurptityof
all reports,doo~ents, messages,  journalsand laws to be publishedas it
may deem nesessary,nor mor8than 5000 of suohreports."
Hon. Wsawr H. Baker -- Page 3 (05283)



         This is the oodified(1926)Artioleas it ~18 taken from S6otj.o~
6 of Rou66 BLll l&8 78 of the Second calledSessionof the 36th Legislature
(1919). An exllinationof H. B. Ro. 76 will show indisputablythat the Sea-
tioa pertainedto the printingof legislatiw matters. Thus, in Sootion17
of the Rl.11it was deolaredr

"t!h%whole number of such laws and journals,reports of public officersand
other publicdoawsentsauthorisedto be printedShall be deliwred to the
Secretaryof State,at hi8 offioe, exoeptsuch printingas may b8 orderedw
the tsu hou86s of the Lsgislature,or either ofthsm, for their use, which
shall be deliveredto suohpersons at suoh tdmes 88 such hOu868or eitherof
themmay direct."

        The reportsoontemplatedin the quoted articleare the deparhnental
reportsreferredto in Article5446 of the Revised Civil Statute8-- last
line. There is no reasonto hold that the Seotioa(now Article)has a differ-
ent meaning fromthat originallyintendedby the Legislature.

         If we considerArtiole 612, howsver,independentlyof its origin --
merely as a part of the generalstatutesregulatingthe Board of Control--
we hold that the requisitionfrom the Texas State CollegePO: Waaaa, shiah
you stats is a tvpioalease, givingrise to your inquiry,does not camewith-
in the SOOpe of the &-tiClS.

         Clearly,the requisitiondoes not call for the printingof any report,
message, journal,or law to be published,pnd it remainsonly to be SSSP if
the jubjeotmatter of the requisitionis a "doomnent,"withinthe meaningof
that Art&ale. Ik,hold that it is not.

        The word "documentsis, of coursea word of wry great latitude,and
is capableof differentmeanings,aooording to the contextin which it is
used. In the presentoonneotionthe word is used as a legal or officialin-
strumentand not in the ultra liberal ssnse of an evidentiaryinstrmnent
merely.

        Words -- like people- are known by their associates-- moscitura
sooiis. The word "docrmrents"is here used in connectionwith the words   -
"reports,""messages,"sjournals,"and slaws,"to be published. All of these
words,with which the word 'dooumemtss is associated,indisputablyars mrd8
of legal import,and so the.word"dooumsnts"  must be given the similarmsu+
ing.
         The Director'srequestfor a requisitioadenasi8tates  the instrU8snt
to be printeda %ulletia.s This is perhapsa8~aoouratea designationas
could bs made, though of ooursethe desigatationgiven by the Dire&or is not
at all oonolusiveof the real nature ofthe instrImu3nt.Other nozds might.
8i.thequal propriety,have bssn used, such as "booklet,'"pamphlet,""bra-
ohure,"and the liks~
Hon. E&aver Baker -- Page 4 (O-6283)



        Whether or not generalpower to rsviswor rwise  the acts of depart+
msnts, institutions,or agenciesof the Gowrmsent ia such matters shouldbe
oonferredupon the Board of Bntrol is entirelya thing of legislatiw concern.

         Statutesdefiningpowersof officer8Pd~rm~ntalagsnts        ars
alaraysstristlyoonstruedagainstthe sxistana of a power, and not in favor
of it, unless the intentionto delegatesuch poprsris clearlyshosn. (34
'lbx.Jur. p. 443, sec. 68).

        Rhsther or not there existsa remedy for a situation,where a dep
artmsntor institutionabusesits disoretioaor exceedsits powsr,as to the
necessityfor printingor supplie8,ne need not to decide. Hs merely hold
that such remedy,if one is available,is not the rwiswing power of the Board
of Control. The discretionand responsibility  in suoh matters is to bs lodged
scsnewhere,and just where it is lodgedmust bs found in 80816
                                                           statute.



                                       ATTORNEYGEEEBALOFTEXAS


                                        By /s/ Ooie Speer

                                              0018 Speer
                                               Assistant

APPROVEDMAY 14, 1943
/*/ Grover Sellers
FIRSTASSISTAET
ATlOREEYGEBERAL
                                          OPINIONCXXdMIT'IEE
os-?a*gn                                      BYBVfB
                                              Chairman